Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 08/18/2021 and 04/25/2022 are acknowledged and entered.  According to the Amendments to the claims, claims 1-2, 5-7 and 9-10 has /have been amended, and claims 4, 8 and 12 has /have been cancelled.  Accordingly, claims 1-3, 5-7 and 9-11 are pending in the application.  An action on the merits for claims 1-3, 5-7 and 9-11 are as follow.
The previous Claim Objections and 112 (b) Claim Rejections, objections to the specification are withdrawn in accordance with applicant's amendment to the claims and the specification with no new matter added.
The previous office action sent out on 04/19/2021, which was examined by examiner Rachel R. Rizzo.  The present application is now being examined by examiner Kuangyue Chen as follow.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  element 7, element 8, element 9, element 10 and element 11 found in figure 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-7 and 9-11 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is a method claim; for method claims, the applicant should define the method invention by a series of active steps.  Each defined active step should be further inter-related with previous active step(s).  Currently, the method claims contain no active steps except structural limitations and functional statements and desired results.
Claim 1 recites the limitation “the electrode wire” in last to the second line. There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction/ clarification is required.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For purpose of examination the suggest change will be assume unless otherwise state.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (CN 203830864 U) in view of Liu (CN 105195843 A).  
Regarding Claim 1, Wan discloses a double one-track electro-discharge wire cutting method, characterized in that the wire cutting method comprises a step of forward wire running and a step of reverse wire running wherein a wire running direction of the step of forward wire running is opposite to that of the step of reverse wire running (wire cutting machine tool… achieved through the forward and reverse movement of the wire, [0004], Fig 1), one processing element is completed by discharge cutting processing in the step of forward wire running, and another processing element is completed by a second discharge cutting processing in the step of reverse wire running (by the forward and reverse movement of the wire transport motor [0004], Fig 1); wherein the one or another processing element is one face of one workpiece (achieves the purpose of cutting the workpiece, [0004]), and a reciprocating speed-variable wire moving mechanism (speed sensor is also electrically connected to the numerical control system, [0009]) with double wire running cylinders is used wherein each wire running cylinder is winded with the electrode wire (first retractable wire wheel 6 and second retractable wire wheel 7. [0020], Fig 1) of a length of at least 5000m.
Wan discloses the invention substantially as claimed and as discussed above; except, wherein each wire running cylinder is winded with the electrode wire (first retractable wire wheel 6 and second retractable wire wheel 7, taught by Wan already) of a length of at least 5000m.
Liu teaches an electrode wire reciprocating progressive type wire winding method (Abstract), and the electrode wire with a length of at least 5000m (1000-2000m, [0008]);
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Wan with Liu’s further teaching the method of wherein each wire running cylinder is winded with the electrode wire of a length of at least 5000m; because Liu teaches, in Abstract, of providing an excellent wire cutting method with electrode wire control and greatly improved machining precision during operation.
Regarding Claims 3 and 9, Wan in view of Liu teach the invention as claimed and as discussed above, and Wan further teaches:
Claim 3, characterized in that the electrode wire is a high-temperature alloy
wire (copper, molybdenum… reciprocated wire, [0016]).
Claim 9, characterized in that in the discharge cutting processing, the
wire running is performed with a constant tension (first tensioning guide wheel 23 and second tensioning guide wheel 24, [0020], Fig 1).
Claims 2, 5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (CN 203830864 U) in view of Liu (CN 105195843 A) as applied to claim 1, further in view of Inoue (US 4,205,213).  
Regarding Claims 2, 5 and 10, Wan in view of Liu teach the invention substantially as claimed and as discussed above; except, Claims 2, 5 and 10;
Inoue further teaches a method of electrically machining a conductive workpiece (Abstract, Fig 1); and
Claim 2, characterized in that the electrode wire has a diameter of 0.12 to 0.18mm (a wire electrode as thin as 0.05 to 0.5 mm diameter, Col 1 line 40, Fig 1).
Claim 5, characterized in that in the discharge cutting processing (“the discharge cutting processing” taught by Wan already), a power source is used which is a pulse power source, with a frequency of 0.032 to 8MHz (a high-frequency alternating current source 9 of a frequency not lower than 100 Hz, Col 3 line 62-63).
Claim 10, characterized in that in the discharge cutting processing, a power source is used which is a pulse power source, with a frequency of 0.032 to 8MHz (a high-frequency alternating current source 9 of a frequency not lower than 100 Hz, Col 3 line 62-63), and a wire cutting liquid to be used is a water-soluble wire cutting liquid (a machining liquid which is usually a distilled water, Col 1 line 20-21).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Wan in view of Liu with Inoue’s further teaching the method of limitations under Claims 2, 5 and 10; because Inoue teaches, in Objects of the invention, of providing an excellent wire cutting EDM method that the possibility of occurrence of the breakage of a wire electrode is practically eliminated and an increased machining efficiency of removal rate, without sacrifice of machining accuracy, is obtained (Col 1 line 51-58).
	Regarding Claim 11, Wan in view of Liu teach the invention substantially as claimed and as discussed above, and Wan further teaches: characterized in that the electrode wire is a high-temperature alloy wire (copper, molybdenum… reciprocated wire, [0016]).
 Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (CN 203830864 U) in view of Liu (CN 105195843 A) as applied to claim 1, further in view of Wu (CN 1569374 A).  
Regarding Claims 6-7, Wan in view of Liu teach the invention substantially as claimed and as discussed above; except, Claims 6-7;
Wu further taches a method of electrically machining a conductive workpiece (Abstract); and: Claim 6, characterized in that in the step of forward wire running (“the step of forward wire running” taught by Wan already), a wire running speed of 0.5 to 12m/s is used (wire speed: from 0m/sec to 20m/sec, under Claim 2). Claim 7, characterized in that in the step of reverse wire running (“the step of reverse wire running” taught by Wan already), a wire running speed of0.5 to 12m/s is used (wire speed: from 0m/sec to 20m/sec, under Claim 2). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Wan in view of Liu with Wu’s further teaching the method of limitations under Claims 6-7; because Wu teaches, in Abstract, of providing an excellent method of motor control of the driving silk cylinder and discharging pulse can eliminate positive and negative stripes, upgrades the smoothness.
Response to Arguments
Applicant’s arguments with respect to Claims 1-3, 5-7 and 9-11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761